          CASE 0:21-cv-01141-NEB-LIB Doc. 1 Filed 05/04/21 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA

 Kayla Clauson,
                                                     COMPLAINT
                                 Plaintiff,

                        vs.                          Court File No.: 0:21-cv-01141

 Stride Academy,

                                 Defendant.



        Plaintiff, for her Complaint and causes of action against the above-named Defendant,

states and alleges as follows:

                                              OVERVIEW

        Kayla Clauson ("Plaintiff") brings this action against Stride Academy ("Defendant") for

violations of the Family and Medical Leave Act ("FMLA") and the Pregnancy Discrimination

Act of 1978 ("PDA"). Defendant hired Plaintiff on August 1, 2019 as a Teacher. In November

2020, Defendant interfered with Plaintiff's right to take FMLA leave without retaliation, and

publicly posted that her job was available. As a result, Plaintiff has suffered significant monetary

and emotional damages.

                                 JURISDICTION AND VENUE

   1.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 29 U.S.C.

         § 2617, in that this is a civil action arising under the Family Medical Leave Act

         (FMLA) and the Pregnancy Discrimination Act of 1978 ("PDA").




                                                 1
      CASE 0:21-cv-01141-NEB-LIB Doc. 1 Filed 05/04/21 Page 2 of 10

2.   Venue is proper in this District under 28 U.S.C. § 1391 because Defendant does

     business in this District and the events and omissions giving rise to this Complaint

     occurred wholly in this District.

                                         PARTIES

3.   Plaintiff, Kayla Clauson, is a resident of Big Lake, Minnesota.

4.   Plaintiff is an individual and also was an "eligible employee," within the meaning of the

     FMLA, at all times relevant to this Complaint.

5.   Defendant, Stride Academy, is nonprofit corporation located in Saint Cloud, Minnesota.

6.   Defendant is an "employer," within the meaning of the FMLA, at all times relevant to

     this Complaint.

                                         FACTS

7.   At all relevant times, Plaintiff worked as an employee of Defendant at Stride Academy,

     located at 3241 Oakham Lane, Saint Cloud, MN 56303.

8.   Plaintiff worked for Defendant from August 01, 2019 through December 8, 2020.

9.   Plaintiff worked for Defendant as a Teacher, working full time and earning a salary of

     $36,744 plus benefits.

10. Plaintiff's pregnancy leave was scheduled to be from October 01, 2020 to January 04,

     2021.

11. Plaintiff exchanged email correspondence with Defendant documenting her request for

     maternity leave and Defendant’s awareness and approval of said leave.

12. Following the birth of her child, Plaintiff when on FMLA leave. Her last date worked

     was September 30, 2020.

13. Under Plaintiff's agreement with Defendant, Defendant was to utilize 112 hours of paid

     time off (PTO) while Plaintiff was on FMLA leave.



                                            2
      CASE 0:21-cv-01141-NEB-LIB Doc. 1 Filed 05/04/21 Page 3 of 10

14. Plaintiff never received payment for those 112 hours of PTO from Defendant.

15. On November 25, 2020, one of Defendant's representatives contacted Plaintiff to ask if

     Plaintiff still planned on returning to work January 04, 2021. Plaintiff confirmed that

     she was returning.

16. Plaintiff and Defendant’s employees engaged in text messages documenting Plaintiff's

     plan to return to work on January 04, 2021 and Defendant’s knowledge and approval of

     that return date.

17. During Plaintiff's FMLA leave and following the aforementioned conversation,

     Defendant publicly posted that Plaintiff's job was available.

18. Plaintiff was humiliatingly informed of the job posting through another teacher of

     Defendant.

19. Plaintiff confronted her supervisor, Principal Gwen Anderson ("Supervisor"), about the

     job posting:

           A.       Initially, Plaintiff's Supervisor accused Plaintiff of taking items from

     Plaintiff's classroom prior to her FMLA leave which Supervisor assumed Plaintiff

     would use while operating under her daycare license instead of working for Defendant.

           B.       Plaintiff immediately informed her Supervisor that she gave no indication

     of a desire to quit her position, nor did she take any items from her classroom that were

     not personal possessions.

           C.       Plaintiff's Supervisor then changed the job post reasoning, stating that

     Defendant's Administration made Supervisor post that Plaintiff's job was available.

20. Defendant's deceitful posting caused Plaintiff to feel humiliated and betrayed,

     compelling Plaintiff to resign on December 8, 2020.




                                              3
      CASE 0:21-cv-01141-NEB-LIB Doc. 1 Filed 05/04/21 Page 4 of 10

21. As a result of Defendant’s conduct, Plaintiff has suffered damages including loss of

     income and other benefits, humiliation, anxiety, and distress.

                                      COUNT ONE

          FAMILY AND MEDICAL LEAVE ACT 29 U.S.C. § 2601 et seq.

22. Plaintiff re-alleges and re-incorporates by reference each and every allegation set forth

     in the proceeding paragraphs.

23. Defendant is an employer covered by the FMLA pursuant to 29 U.S.C. § 2601 et seq.

     because it is a business that employed fifty or more employees for each working day for

     at least twenty workweeks in the year prior to Plaintiff's leave.

24. Plaintiff is an FMLA eligible employee because she was employed by Stride Academy

     for one (1) year and two (2) months prior to requesting FMLA leave and had been

     employed by Defendant for over 1,250 hours in the twelve-month period prior to her

     request.

25. The FMLA provides employees with the right to take unpaid, job-protected leave for

     specified family and medical reasons.

26. According to 29 U.S.C.S. § 2612(a)(1):

           "An eligible employee shall be entitled to a total of 12 workweeks of leave during
           any 12-month period for one or more of the following: . . . (A) Because of the
           birth of a son or daughter of the employee and in order to care for such son or
           daughter."

27. Plaintiff was entitled to FMLA leave because she gave birth to her child and needed

     time to care for her new born child.

28. In accordance with FMLA, on DATE, Plaintiff notified Defendant that she would need

     to take leave.

29. Defendant and Plaintiff then agreed by emails that Plaintiff's pregnancy leave was to be

     scheduled from October 01, 2020 to January 04, 2021.

                                             4
      CASE 0:21-cv-01141-NEB-LIB Doc. 1 Filed 05/04/21 Page 5 of 10

30. Under 29 U.S.C.S. § 2614(a)(1):

           ". . . any eligible employee who takes leave under section 2612 of this title for the

     intended purpose of the leave shall be entitled, on return from such leave – (A) to be

     restored by the employer to the position of employment held by the employee when the

     leave commenced; or (B) to be restored to an equivalent position with equivalent

     employment benefits, pay, and other terms and conditions of employment."

31. Under 29 U.S.C.S. § 2615(a)(1):

            "It shall be unlawful for any employer to interfere with, restrain, or deny

            exercise of or the attempt to exercise any right provided under this subchapter."

32. Defendant's conduct constitutes unlawful retaliation against Plaintiff in violation of

     Plaintiff's rights under FMLA 29 U.S.C. § 2614(a) and 29 U.S.C. § 2615(a).

33. Defendant denied Plaintiff a benefit to which she is entitled to under the FMLA in that

     it interfered with Plaintiff's right to take leave and publicly posted her job as available to

     other persons.

34. Defendant's action foreclosed Plaintiff's rights under the FMLA, including but not

     limited to the right to return to her position/be free from retaliatory actions for

     exercising her rights under the law.

35. As a direct and proximate result of Defendant's unlawful conduct, Plaintiff has suffered

     and will continue to suffer damages, including but not limited to humiliation, anxiety,

     and other emotional distress. Plaintiff has suffered and will continue to suffer

     substantial losses, including past and future lost wages and benefits.

36. Plaintiff is accordingly entitled to compensation which exceeds $50,000, and for costs

     and attorney's fees.




                                              5
      CASE 0:21-cv-01141-NEB-LIB Doc. 1 Filed 05/04/21 Page 6 of 10

                                      COUNT TWO

               THE PREGNANCY DISCRIMINATION ACT OF 1978

37. Plaintiff re-alleges and re-incorporates by reference each and every allegation set forth

     in the proceeding paragraphs.

38. The Pregnancy Discrimination Act of 1978 ("PDA") amended Title VII of the Civil

     Rights Act of 1964 ("Title VII"), prohibiting an employer from discriminating against

     an employee based on pregnancy, childbirth, and related medical conditions.

39. The PDA requires that pregnant women be treated the same as other employees for

     purpose of leave, accommodation, and participation in benefit plans and health and

     disability insurance.

40. Plaintiff was entitled to FMLA leave because she gave birth to her child and needed

     time to care for her new born child.

41. In accordance with FMLA, on DATE, Plaintiff notified Defendant that she would need

     to take leave.

42. Defendant and Plaintiff then agreed by email that Plaintiff's pregnancy leave was to be

     scheduled from October 01, 2020 to January 04, 2021.

43. Defendant's conduct constitutes unlawful retaliation against Plaintiff in violation of

     Plaintiff's rights under PDA of Title VII of the Civil Rights Act of 1964.

44. Defendant discriminated against Plaintiff and her right to leave under the FMLA based

     on pregnancy and childbirth.

45. Defendant's action foreclosed Plaintiff's rights under the FMLA and PDA, including but

     not limited to the right to return to her position/be free from retaliatory actions for

     exercising her rights under the law.




                                              6
            CASE 0:21-cv-01141-NEB-LIB Doc. 1 Filed 05/04/21 Page 7 of 10

  46. As a direct and proximate result of Defendant's unlawful conduct, Plaintiff has suffered

           and will continue to suffer damages, including but not limited to humiliation, anxiety,

           and other emotional distress. Plaintiff has suffered and will continue to suffer

           substantial losses, including past and future lost wages and benefits.

  47. Plaintiff is accordingly entitled to compensation which exceeds $50,000, and for costs

           and attorney's fees.



                                         PRAYER FOR RELIEF

      WHEREFORE, Plaintiff request the following relief:

      I.         Accept jurisdiction over this matter;

      II.        Award Plaintiff for her past and future loss wages and benefits, plus interest;

      III.       Award Plaintiff liquidated damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

      IV.        Award to Plaintiff all costs and reasonable attorney's fees incurred in connection

                 with this action; and

      V.         Grant Plaintiff such additional or alternative relief as the Court deems just and

                 proper.



Dated: The 27th day of April, 2021                        WAGNER, FALCONER, & JUDD, LTD.

                                                          s/ Michael B. Healey
                                                          Michael Healey, #0389283
                                                          100 South Fifth Street, Suite 800
                                                          Minneapolis, MN 55402
                                                          Telephone: 612-339-1421
                                                          Facsimile: 612-392-3999

                                                          ATTORNEY FOR PLAINTIFF




                                                   7
CASE 0:21-cv-01141-NEB-LIB Doc. 1 Filed 05/04/21 Page 8 of 10
                      CASE 0:21-cv-01141-NEB-LIB Doc. 1 Filed 05/04/21 Page 9 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                          District
                                                    __________     of Minnesota
                                                               District of __________

                        Kayla Clauson                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 0:21-CV-01141
                                                                    )
                        Stride Academy                              )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Defendant Stride Academy at its Registered Office at 3241 Oakham Lane, St. Cloud,
                                           Minnesota 56303




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael B. Healey with Wagner, Falconer & Judd. Ltd, 100 South Fifth St, Suite 800,
                                           Minneapolis, Minnesota 55402




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                       CASE 0:21-cv-01141-NEB-LIB Doc. 1 Filed 05/04/21 Page 10 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 0:21-CV-01141

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    Stride Academy
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ✔
           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)           Stride Academy
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
